Martin, J.
The plaintifF is appellant from a judgment sustaining an exception of the defendant, who had obtained a judgment in the Parish Court against a third party. Th e plaintiff, *520alleging that the execution issued thereon had been levied on some property of his, obtained an injunction from the District Court, to the jurisdiction of which the defendant excepted, on the ground, that the Code of Practice requires that in a case like this, relief should be sought before the court from which the execution issued. Art. 397.
Roman and J. Seghers, for the appellent.
Birault, for the defendant.
The counsel- for the appellant contends, that the present case comes within an exception which this court has recognized in the cases of Hagan v. Hart, 6 Rob. 427, and McDonogh v. Doyle, 9 Rob. 302. The value of the plaintiff’s interest in the property seized, exceeds the sum of $300, and the Parish Court was incompetent to take cognizance of a case in which the value of the object in dispute exceeds its jurisdiction.
In those two cases, we added a new exception to that we had established in the case of Lawes et al. v. Chinn, 4 Mart. N. S. 390, for the relief of parties whose property was seized out of the parish in which the judgment was rendered. We see no grounds on which we may be dissatisfied with any of these decisions, and conclude that, in our opinion, the exception was incorrectly sustained.
It is, therefore, ordered and decreed, that the judgment be annulled and reversed, the exception overruled, and the case remanded for further proceedings ; the appellee paying the costs of the appeal.